                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
_______________________________________

COLTON DAVID TRIMBLE,
                                   Plaintiff                  DECISION AND ORDER
-vs-
                                                              18-CV-6018 CJS
ANDREW M. SAUL,
Commissioner of Social Security,

                           Defendant.
________________________________________


                                     APPEARANCES

For the Plaintiff:                 Justin M. Goldstein, Esq.
                                   Kenneth R. Hiller, Esq.
                                   Law Offices of Kenneth Hiller
                                   6000 N. Bailey Avenue, Suite 1A
                                   Amherst, New York 14226

For the Defendant:                 Alexander Broche, Esq.
                                   Prashant Tamaskar, Esq.
                                   Social Security Administration
                                   Office of General Counsel
                                   26 Federal Plaza, Room 3904
                                   New York, New York 10278

                                   Francis D. Tankard, Esq.
                                   Susan E. Meehan, Esq.
                                   Social Security Administration
                                   Office of General Counsel
                                   601 E. 12th Street, Room 965
                                   Kansas City, Missouri 64106

                                   Kathryn L. Smith, A.U.S.A.
                                   United States Attorney’s Office
                                   for the Western District of New York
                                   100 State Street
                                   Rochester, New York 14614



                                               1
                                     INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”),

which denied the application of Lisa Trimble for Supplemental Security Income (“SSI”)

benefits on behalf of her son, Colton David Trimble (“Colton” or “Plaintiff”), who was a

minor at the time of the application. Plaintiff alleged that Colton is disabled due to

Attention Deficit Hyperactivity Disorder (“ADHD”), a learning disorder and asthma, but

the Commissioner found otherwise. Now before the Court is Plaintiff’s motion (Docket

No. [#12]) for judgment on the pleadings and Defendant’s cross-motion [#18] for the

same relief. For the reasons discussed below, Plaintiff’s motion is denied, Defendant’s

motion is granted, and this action is dismissed.

                                  STANDARDS OF LAW

       42 U.S.C. § 405(g) states, in relevant part, that “[t]he findings of the

Commissioner of Social security as to any fact, if supported by substantial evidence,

shall be conclusive.” The issue to be determined by this Court is whether the

Commissioner’s conclusions “are supported by substantial evidence in the record as a

whole or are based on an erroneous legal standard.” Schaal v. Apfel, 134 F.3d 496, 501

(2d Cir. 1998). Substantial evidence is defined as “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id.




                                              2
      In determining whether a child is entitled to SSI benefits pursuant to 20 C.F.R.

416.924,

      [t]he Commissioner follows a three-step sequential evaluation process to
      determine whether [the] child is disabled. At step one, if [the] child is
      performing substantial gainful activity, the claim is denied. If not, the
      Commissioner considers whether the child's impairment is non-severe, a
      “slight abnormality or a combination of slight abnormalities that causes no
      more than minimal functional limitations.” If the child's impairment is not
      severe, the claim is denied.

      If the impairment is severe, then the Commissioner considers whether the
      child has an impairment or a collection of impairments that “meet,
      medically equal, or functionally equal” any impairment listed in Appendix 1
      to 20 C.F.R. Part 404, Subpart P (the “Listings”).

Arsenault v. Colvin, No. 13–cv–6589 (SAS), 2015 WL 631403 at *6 (S.D.N.Y. Feb. 13,

2015) (citations and footnotes omitted).

      In the instant case, Plaintiff does not contend that the child’s impairments meet or

medically equal a listed impairment, but contends that they “functionally equal” the

listings. In such case,

      the Commissioner reviews the evidence to determine how the child's
      impairments affect h[is] functioning in several broad areas, known as
      domains. These domains are: (i) acquiring and using information; (ii)
      attending and completing tasks; (iii) interacting and relating to others; (iv)
      moving and manipulating objects; (v) caring for one's self; and (vi) health
      and physical well-being. The regulations provide for each age category,
      and establish a different standard for each age group.

      The Commissioner determines within each domain whether the degree of
      the child's limitation is “marked” or “extreme.” A child is considered
      disabled if [he] has an extreme limitation in one domain or a marked
      limitation in two domains. A “marked” limitation is one that “interferes

                                             3
        seriously with [the child's] ability to independently initiate, sustain, or
        complete activities.” An “extreme” limitation is one that “interferes very
        seriously with [the child's] ability to independently initiate, sustain, or
        complete activities.”

Arsenault v. Colvin, 2015 WL 631403 at *6 (emphasis added; citations and footnotes

omitted); see also, 20 CFR § 416.924.


        The instant action involves alleged “functional equivalence” based upon

limitations in four domains: acquiring and using information; attending and completing

tasks; interacting and relating with others; and caring for self. 1 The activities within

these four domains that are typical of adolescents, as well as examples of limited

functioning within these domains, are described in 20 C.F.R. §§ 416.926a(g), (h), (i) and

(k), respectively.

        For example, with regard to “acquiring and using information,” the regulation

indicates that adolescents “should be able to comprehend and express simple and

complex ideas, using increasingly complex language (vocabulary and grammar) in

learning and daily living situations,” and should learn “to apply these skills in practical

ways that will help [them] enter the workplace after [they] finish school.” 2 Limited

functioning in this domain could include “difficulty recalling important things [that were]

learned in school [the day before],” “difficulty solving mathematics questions or

computing arithmetic answers,” speaking “only in short, simple sentences” or having



1 Plaintiff maintains that Colton has at least marked impairments in these four domains. Pl. Memo of Law

[#12-1] at p. 10.
2 20 C.F.R. § 416.926a(g)(2)(v).



                                                   4
“difficulty explaining what [one] mean[s].”3

          With regard to “attending and completing tasks,” adolescents should “be able to

pay attention when [spoken to directly], sustain attention to [their] play and learning

activities, and concentrate on activities like putting puzzles together or completing art

projects.” 4 Limited functioning in this domain could include “repeatedly [becoming]

sidetracked from [activities] or frequently interrupt[ing] others,” becoming “easily

frustrated and giv[ing] up on tasks, including ones [which the adolescent] is capable of

completing,” and “requir[ing] extra supervision to keep [the adolescent] engaged in an

activity.” 5

          With regard to “interacting and relating with others,” adolescents should be able

to “initiate and develop friendships with children [of their same age],” “relate

appropriately to other children and adults both individually and in groups,” “be able to

solve conflicts between [themselves] and peers or family members or adults outside

[their families],” “recognize that there are different social rules for [themselves and their

friends] and for acquaintances and adults,” “be able to intelligently express [their]

feelings,” “ask for assistance in getting [their] needs met,” “seek information,” “describe

events,” and “tell stories, in all kinds of environments.”6 Limited functioning in this

domain could include “hav[ing] difficulty playing games or sports with rules,” “hav[ing]

difficulty communicating with others,” or “hav[ing] difficulty speaking intelligibly or with




3   20 C.F.R. § 416.926a(g)(3).
4   20 C.F.R. § 416.926a(h)(2)(v).
5   20 C.F.R. § 416.926a(h)(3).
6   20 C.F.R. § 416.926a(i)(2)(v).

                                               5
adequate fluency.” 7

        With regard to “caring for yourself,” adolescents should be able to “feel more

independent from others and [be] increasingly independent in all of [their] day-to-day

activities,” “begin to discover appropriate ways to express [their] feelings, both good and

bad,” and “think seriously about [their] future plans.”8 Limited functioning in this domain

could include not dressing or bathing appropriately, “engag[ing] in self-injurious

behavior,” “ignor[ing safety rules,” “not spontaneously pursu[ing] enjoyable activities or

interests,” or “hav[ing] disturbances in eating or sleeping patterns.” 9

                                      FACTUAL BACKGROUND

        The reader is presumed to be familiar with the facts and procedural history of this

action. The Court will briefly summarize the record as necessary for purposes of this

Decision and Order.

        On February 6, 2014 (mid-way through Colton’s freshman year of high school),

Plaintiff filed the subject application for benefits. In connection therewith, on February

25, 2014, Plaintiff filled out a “Function Report” purporting to detail her son’s abilities

and limitations in categories that closely correspond to the six domains discussed

above. 10 Notably, in the domain of “caring for self,” Plaintiff indicated that Colton had no

limitations. 11 In the domain of “interacting and relating with others,” Plaintiff indicated

that Colton has difficulty making new friends due to “self-consciousness,” but that



7 20 C.F.R. § 416.926a(i)(3).
8 20 C.F.R. § 416.926a(k)(2)(v).
9 20 C.F.R. § 416.926a(k)(3).
10 Transcript 152-160
11 Transcript 158 (“Is the child’s ability to take care of his or her personal needs and safety limited?”)



                                                       6
otherwise, he has friends his own age, generally gets along with his parents, siblings,

teachers and other adults, and plays sports. 12 In the domain of acquiring and using

information, Plaintiff stated generally that Colton “has memory problems” and “difficulty

understanding what he reads,” which causes “difficulty with instruction and following

directions.”13 More specifically, Plaintiff indicated that Colton has difficulty with reading

comprehension, multiplying and dividing numbers above ten, making change for money,

and understanding and carrying out simple instructions. 14 In the domain of attending

and completing tasks, Plaintiff indicated that in general, Colton has “very poor

organizational skills and is easily distracted.” 15 More specifically, Plaintiff stated that

Colton has difficulty finishing things he starts, completing homework, and completing

chores, but that he works on arts and crafts projects and “keeps busy on his own.” 16

        After the claim was denied initially, a hearing was held on July 14, 2016, before

an Administrative Law Judge (“ALJ”). Plaintiff appeared with her attorney and with

Colton, though she agreed to have Colton remain outside the hearing room during the

proceeding. The ALJ took testimony from Plaintiff, who indicated that Colton had just

turned seventeen, and would be entering Twelfth Grade the following year. 17 Plaintiff

indicated that Colton’s only prescription medications were for asthma and allergies, and

that he did not take (and never had taken) any medications to address his ADHD or


12 Transcript 157 (“Does the child’s impairment(s) affect his or her social activities or behavior with other
people?”)
13 Transcript 156 (“Is there any limitation in the child’s progress in understanding and using what he or

she has learned?”)
14 Transcript 156
15 Transcript 159 (“Is the child’s ability to pay attention and stick with a task limited?”)
16 Transcript 159
17 Transcript 40



                                                      7
learning impairment. 18 Plaintiff essentially indicated in that regard that she was

concerned about possible side effects from such medication. 19 Plaintiff also indicated

that Colton was not attending counseling or therapy, because he was “not willing to

participate.” 20

        Plaintiff testified that Colton’s primary care physician since his birth had been his

pediatrician, Rahul Sengupta, M.D. (“Sengupta”). 21 The Court observes that during

office visits with Dr. Sengupta, Colton and/or Plaintiff typically indicated that school was

going well for Colton. 22 See, e.g., Transcript 638 (“7th grade doing better this yr.”); 651

(“Social- wrestling presently. School – freshman year, transitioned well.”); 6660 (“Social

– wrestling in winter. School – 10th grade, doing well.”); 666 (“Social – wrestling in

winter. School – Junior yr, doing well.”). Colton also reportedly told Sengupta that he

had regular sleep patterns. 23

        Returning to the hearing testimony, Plaintiff indicated that Colton’s junior year of

high school had been stressful for him, and that he had dropped one class (math) that

he had been failing, and that he would have to re-take the class during his senior year. 24



18 Transcript 41
19 Transcript 42
20 Transcript 44
21 Transcript 40-41
22 Notes from the office visits indicate that both Colton and his mother were in the examining room.
23 After the issuance of the ALJ’s decision, on February 2, 2017 (mid-way through Colton’s senior year),

Dr. Sengupta completed a report in which he was asked to indicate Colton’s degree of limitation in the
aforementioned six domains of functioning. With regard to Colton’s ADHD diagnosis, Sengupta indicated
that Colton had “mild” limitations in impulsiveness, hyperactivity and cognitive/communication function;
“moderate” limitations in inattention; and “marked” limitations with regard to “age-appropriate social
functioning,” “age-appropriate personal functioning” and “maintaining concentration, persistence or pace.”
However, Sengupta also opined that overall, Colton had less-than-marked impairments in all six of the
aforementioned domains. Transcript 689-690
24 Transcript 43-44



                                                    8
Plaintiff admitted, though, that Colton was “on track” to graduate and earn his New York

Regent’s Diploma. 25 Plaintiff indicated that Colton planned to pursue a trade as an

electrician, rather than attend college. In that regard, Plaintiff indicated that Colton was

attending BOCES 26 for “hands-on” electrical training, which he enjoyed. 27 Plaintiff

indicated that Colton had seventeen absences during the prior school year, and had

been late to school many times, because he wanted to avoid going to math class and

gym class, which were his first classes of the day. 28 Plaintiff indicated that at the end

of the prior school year, teachers had expressed to her their concern about Colton’s

moodiness. Plaintiff indicated that Colton would continue to have an Individualized

Education Program (“IEP”) during his senior year. Plaintiff stated that Colton had

difficulty with organization and with remembering what he had studied.

        Regarding Colton’s school performance, the record contains report cards for the

relevant period, during which he was receiving educational supports as provided for in

his IEP. For example, Colton’s ninth grade report card indicates that his quarterly

grade point averages (“GPA”) were 74, 69, 70 and 60, respectively. 29 Colton passed

all subjects except “design & drawing,” in which his final average was 57. As for his

core subjects, Colton’s final grades in English, Algebra, Phys Ed, Earth Science and

Global History were 67, 67, 98, 66 and 71 respectively.



25 Transcript 45
26 Plaintiff is referring to the Board of Cooperative Educational Services (“BOCES”), incorrectly
transcribed as “Boyce Program.” Transcript 49
27 Transcript 49-50, 55 (“You know in his Trade Electricity, he maintained a low 80 and again that’s a

hands on class and he you know he does like it.”)
28 Transcript 46-47
29 Transcript 561



                                                    9
          Colton’s tenth grade report card indicates that his quarterly GPAs were 70, 72,

71 and 72, respectively. 30 As for particular subjects, Colton’s final grades in Studio Art,

English, Health, Geometry, Phys Ed, Living Environment (biology) and Global History

were 89, 62, 76, 61, 94, 68 and 63, respectively.

          In terms of final examinations and Regent’s examinations taken during his first

two years of high school, Colton earned a 78 on his Living Environment Regent’s

examination, 31 a 76 on his Global History Regent’s examination, and a 69 on his

Regent’s Common Core Algebra examination. 32                 Colton performed less well on his

final exams for Earth Science, Regent’s Geometry and Regent’s Common Core

Geometry, earning scores of 58, 62 and 56, respectively. 33

          Colton’s eleventh grade report card, covering the first two quarters of the year,

indicates that his quarterly GPAs as of the date of the hearing were 81.7 and 75. 34

Colton was spending half of each school day at his BOCES Electrical Trade program, 35

in which his quarterly averages were 86 and 82. 36 Colton’s only failing quarterly grade

was a 63, in United States History and Government, and the comment by his teacher

suggested that this was because Colton had failed to turn in certain work. 37

Interestingly, Colton’s quarterly grades in Eleventh Grade English were 82 and 76, and

his teacher indicated that he was a “pleasure to have in class.”


30   Transcript 569
31   Transcript 569
32   Transcript 576.
33   Transcript 576
34   Transcript 572, 576
35   Transcript 50
36   Transcript 572
37   Transcript 572 (“Colton needs to take advantage of extended due dates on work he owes.”)

                                                    10
          The record also contains two “teacher questionnaires,” written by individuals who

were “special education teachers/IEP case managers,” who provided special education

services to Colton, and also taught him some or all of a math class. 38 Both

questionnaires are divided into six sections, to correspond to the six aforementioned

domains for evaluating functional equivalence.

          The first questionnaire, 39 by Dina Malboeuf (“Malboeuf”), was written in March

2014, six months into Colton’s freshman year. Malboeuf’s report indicates, in pertinent

part, that Colton was reading a 4th-5th grade level for maximum comprehension, but that

he could read at an 8th grade level with “slower fluency”; that he did not have an unusual

number of absences from school; that he had a “serious” problem expressing ideas in

written form; that he had “obvious” but not serious problems with reading and reading

comprehension, comprehending math problems, understanding and participating in

class discussions, providing oral explanations, learning new material, recalling

previously-learned material, applying problem-solving skills in class discussions,

focusing long enough to finish assignments, carrying out multi-step instructions,

organizing materials, and completing classwork and homework assignments; that he

needed extra assistance with complex vocabulary and tasks; that he benefited from 1:1

assistance during the writing process; and that he needed frequent “check ins” or

reminders to stay focused and on task. However, Malboeuf opined that Colton had no

problems interacting and relating with others, moving about and manipulating objects, or



38   Transcript 561, 572
39   Transcript 366-373

                                              11
caring for himself. In making these observations, Malboeuf opined that Plaintiff had

limitations in three domains (acquiring and using information, attending and completing

tasks, and health and physical wellbeing (exercise induced asthma), and no limitations

at all in the remaining three domains.

          The second teacher questionnaire, by Virginia Perry Pschierer (“Pschierer”), was

written in March 2016, six months into Colton’s junior year. 40 The Court notes that

because Colton was attending his BOCES Electrical Trade program at that time,

Pschierer apparently would have been able to observe him for only part of each day,

and would not have been able to observe him at BOCES, where he apparently

performed well. Nevertheless, Pschierer’s report states, in pertinent part, that Colton

was frequently tardy to his first class of the day; that he had “serious” but not “very

serious” problems with understanding and participating in class discussions, providing

organized explanations, expressing ideas in written form, carrying out multi-step

instructions, completing assignments, working at a reasonable pace, relating

experiences and telling stories, handling frustration, identifying and asserting his

emotional needs, responding to changes in his own mood, using appropriate coping

skills, and knowing when to ask for help; and that he had “obvious” but not “serious”

problems with comprehending oral instructions, understanding vocabulary, reading and

comprehending written material, recalling and applying learned material, applying

problem-solving skills, focusing on finishing work, re-focusing when necessary,

organizing materials, working at a reasonable pace, expressing anger appropriately,


40   Transcript 589-596

                                             12
asking permission appropriately, introducing and maintaining appropriate topics of

conversation, using vocabulary and grammar to express thoughts and ideas and being

patient. Pschierer indicated that Colton wanted to be independent and “usually”

rejected teachers’ attempts to help him; that he had difficulty completing long-term

assignments; that he frequently needed reminders about overdue assignments; that he

frequently needed prompting to get back on task; that he was “very withdrawn in the

classroom,” and “frequently” sat hunched over in his chair, “staring into his lap”; that he

“appear[ed] depressed and withdrawn”; that he “appear[ed] to be an almost constantly

angry person”; and that he was “unapproachable by adults.” 41 In making these

observations, Pschierer opined that Plaintiff had limitations in every domain except one,

“moving about and manipulating objects.”

          Pschierer’s comments about Colton’s apparent anger seem consistent with

Plaintiff’s testimony at the hearing, that Colton had recently become more moody,

stressed and angry. 42 However, some aspects of Pschierer’s assessment seem

inconsistent with other evidence of record, such as the fact that Colton maintained an

overall 78.6 average during the period upon which Pschierer was commenting; that

Colton maintained an 85 average in BOCES Electrical Trade during that same period;

that Colton enjoyed the BOCES program; 43 that a few months prior to Pschierer’s report

Plaintiff and/or Colton had told Dr. Sengupta that Colton was “doing well” at school; 44




41   Transcript 594
42   Transcript 44
43   Transcript 55
44   Transcript 666

                                             13
and that Colton’s English teacher during that same period indicated that he was a

“pleasure to have in class.” 45 Pschierer’s report is also inconsistent with the report of

Malboeuf, which opined that Plaintiff had no limitations at all in three of the six domains.

          On September 7, 2016, the ALJ issued his Decision, finding that Colton was not

disabled at any time between February 6, 2014, the date of the application, and

September 7, 2016, the date of the decision. 46 The ALJ found that Colton had severe

impairments consisting of “asthma, learning disorder, and [ADHD].” 47 However, the

ALJ found that those impairments did not meet or medically equal a listed impairment,

and that they did not functionally equal the severity of the listings. 48

          In reaching that conclusion, the ALJ reviewed the evidence and noted, for

example, that consultative psychologist Yu Yin Lin, Ph.D. (“Lin”) had examined Colton

and reported essentially normal findings, except that Colton’s affect was “somewhat

flat,” he seemed to have mild memory impairment due to nervousness, and his cognitive

functioning was “below average.” 49 Lin further reported that Colton’s “demeanor was

cooperative,” his “manner of relating was fair,” his attention and concentration were

intact, and both his general fund of information and insight were age appropriate. 50

Regarding Colton’s performance in school, Colton reportedly told Dr. Lin that “his

grades are okay, but he has difficulty in math,” while Plaintiff reportedly stated that




45   Transcript 572
46   Transcript 11-23.
47   Transcript 14
48   Transcript 14
49   Transcript 17
50   Transcript 609-610

                                              14
Colton was “borderline failing in all subjects, especially reading, writing and math.” 51

Colton reportedly told Lin that he occasionally fails to pay attention to details, that he is

easily distracted, that he is not anxious (though his mother claims otherwise), that he

has “more good days than bad days,” and that “he does not feel depressed, but [just]

gets bored very easily.” 52 Lin noted that Colton was not taking medication or pursuing

therapy for any mental impairments. Overall, Dr. Lin stated:

          The claimant can attend to, follow, and understand age-appropriate directions.
          He can complete age-appropriate tasks. He can adequately maintain
          appropriate social behaviors. He is mildly limited in responding appropriately to
          changes in environment. He is mildly limited in learning in accordance to
          cognitive functioning. He can ask questions and request assistance in an age-
          appropriate manner. He can be aware of danger and take needed precautions.
          He can adequately interact with peers and adults. The results of the
          examination appear to be consistent with stress-related problems, but in itself,
          this does not appear to be significant enough to interfere with the claimant’s
          ability to function on a daily basis.

Transcript 611.

          Regarding Dr. Lin’s opinion that Colton’s cognitive functioning was “below

average,” the Court notes that the record contains other assessments indicating that

Colton’s intellectual functioning is average in some areas and only slightly below

average in other areas. For example, on June 11, 2014, shortly after Dr. Lin’s

assessment, testing at Colton’s school indicated that his “intellectual ability” was “in the

low average range,” and that with regard to his “cognitive abilities,” his was “in the




51   Transcript 608
52   Transcript 608

                                              15
average range in verbal ability.” 53 The same report indicated that Colton’s “speeded

visual perception and matching” were “limited to average,” meaning that he would “find

age-level tasks requiring quick visual symbol perception difficult.”54 Similarly, testing

when Colton was in seventh grade indicated “average scores for applied problems and

math fluency, low average scores for calculation, letter-word identification, passage

comprehension, and writing samples, with below average reading fluency and

spelling.” 55 Samples of Colton’s handwriting in the record indicate that he has poor

handwriting and spelling skills.

        In general, the ALJ further noted that Colton was not receiving either medication

or therapy for his ADHD or learning problems, and that he showed improvement in

school during the relevant period. 56

        With regard to the domain of “acquiring and using information,” the ALJ found

less than a marked limitation, noting that while Colton needed consultant teacher

services and was below average in reading and writing, he nevertheless showed

improvement overall and scored in the “low average to average range” on cognitive

testing.

        With regard to the domain of “attending and completing tasks,” the ALJ found

less than a marked limitation, noting that while Colton was distractible, disorganized and

had difficulty completing assignments, he did not receive any treatment for ADHD and



53 Transcript 559
54 Transcript 559
55 Transcript 316
56 The ALJ noted, for example, that Colton was placed in a special English class during his freshman

year, but not thereafter. Transcript 16

                                                   16
was able to engage in a wide range of daily activities such as “personal care tasks,

independent travel, using a computer, and watching T.V.” 57

        With regard to the domain of “interacting and relating with others,” the ALJ again

found less than a marked impairment, and, indeed, found that Colton had “no limitation

in interacting and relating with others.” 58 In that regard, the ALJ stated that while

Pschierer had referred to Colton’s “withdrawal in class, mood issues, diminished

energy, and depression,” Colton had not received treatment for any mental condition,

and mental examinations had not shown any “behavioral or relational abnormalities,”

but, rather, the record showed that Colton “maintained relationships with others,

behaved respectfully, and was able to participate in group work.” 59

        Finally, with regard to the domain of “caring for yourself,” 60 the ALJ found that

Colton had no limitation. In that regard, the ALJ noted that Colton was able attend to

his own personal care, was a member of the school wrestling team, assisted with

household chores, and enjoyed walking in the woods near his home.

        In sum, the ALJ concluded that Colton had neither marked impairment in two

domains nor severe impairment in one domain, and that he was therefore not disabled.

The ALJ indicated in that regard that he had given “significant weight” to the opinions of

Dr. Lin and Ms. Malboeuf. The ALJ gave “less weight” to the opinion of Ms. Pschierer,

explaining:



57 Transcript 19
58 Transcript 20
59 Transcript 20
60 Again, Plaintiff in this action does not contend that Colton has at least marked limitations in the two

remaining domains (“moving and manipulating objects” and “health and physical well-being”).

                                                      17
          Although education records document below grade level performance,
          distractibility, difficulty with complex instruction, and inconsistent homework
          completion, some overall improvement was noted. While the claimant required
          redirection, he was not treated for ADHD symptoms. Furthermore, the claimant
          maintained relationships and acknowledged a range of activities of daily living.
          Despite his asthma diagnosis, examinations of record did not document
          respiratory abnormalities and the claimant was able to hike, ride a bike, and
          wrestle.

Transcript 17.

          Plaintiff appealed, but the Appeals Council declined to review the ALJ’s

determination.

          On January 8, 2018, Plaintiff commenced this action. On November 28, 2018,

Plaintiff filed the subject motion [#12] for judgment on the pleadings. Plaintiff contends

that remand is required because “the ALJ’s functional equivalence finding is

unsupported by the appropriate legal standards and substantial evidence.”61 More

specifically, Plaintiff alleges the following errors by the ALJ: 1) “the ALJ inappropriately

selectively cited to the record while ignoring the extensive evidence supportive of

marked limitations in [four] domains,” namely, the domains of acquiring and using

information, attending and completing tasks, interacting and relating with others, and

caring for self; 2) the ALJ took a “narrow view of the medical record [and] did not follow

the [“]whole child[“] standard directed by the Regulations and Rulings”; 3) the ALJ

“fabricated” the assertion that Colton showed academic improvement, because “the

education record does not show improvement”; 4) the ALJ failed to explain the weight




61   Docket No. [#12-1] at p. 10

                                              18
that he assigned to the medical and educational opinions; 5) the ALJ erroneously

relied upon “stale” opinions from consultant doctors; and 6) the ALJ’s determination that

Colton did not have at least marked limitations in the four above-stated domains is not

supported by substantial evidence.

                                                DISCUSSION

          The Court has reviewed the administrative transcript and the parties’

submissions, and concludes that Plaintiff’s arguments lack merit. For example, the

Court does not agree that the ALJ improperly “cherry picked” evidence that supported a

finding of non-disability, while ignoring evidence of disability, as Plaintiff contends. To

the contrary, the ALJ discussed all of the evidence, and explained why he believed that

the evidence overall warranted the denial of Plaintiff’s claim. Nor does the Court agree

that the ALJ failed to apply the proper legal standards, including the “whole child”

standard. Rather, the ALJ discussed the various applicable legal standards, including

the “whole child” standard, and applied them. Similarly, the Court finds no merit to

Plaintiff’s contention that the ALJ “fabricated” evidence that Colton had shown academic

improvement during the relevant period. To the contrary, the Court agrees that the

record shows such improvement. The Court also disagrees with Plaintiff’s contention

that the ALJ failed to explain why he assigned particular weight to the various medical

and educational opinions. As discussed earlier, the ALJ in fact provided such an

explanation. 62 In sum, the ALJ indicated that Pschierer’s opinion was inconsistent with

various other evidence.


62   ALJ’s Decision, Transcript at p. 17, fifth paragraph.

                                                        19
          The Court further disagrees with the argument that the opinions of the consulting

doctors, including Dr. Lin, were “stale.” Plaintiff’s argument on that point is also

inconsistent, because on one hand Plaintiff contends that the opinion of Ms. Malboeuf,

which was made around the same time as the reports by the consultative examiners,

should result in a finding of disability, while on the other hand Plaintiff argues that

Malboeuf’s opinion is also stale.

          Finally, the Court finds that Plaintiff is incorrect to assert that the ALJ’s findings,

regarding the four domains at issue, are unsupported by substantial evidence. To

begin with, insofar as this argument involves the domains of interacting and relating with

others and caring for self, it is somewhat disingenuous. For example, both Plaintiff

(Colton’s own mother) and Ms. Malboeuf indicated that Colton did not have problems

caring for himself. 63 Similarly, Malboeuf indicated that Colton had no limitations with

regard to relating and interacting with others, while Plaintiff indicated only that he had

problems making new friends due to self-consciousness. 64 Accordingly, it is difficult to

see how the ALJ’s finding that Colton had less-than-marked limitations in those domains

could be unsupported by substantial evidence, particularly since the evidence to the

contrary essentially consists only of the report of Ms. Pschierer, which, as already

pointed out, was inconsistent with much of the other evidence in the record.




63   Transcript 158, 371
64   Transcript 157, 369

                                                 20
          As for the domains of acquiring and using information and attending and

completing tasks, the Court also finds that the ALJ’s determination is also supported by

substantial evidence. Plaintiff’s argument to the contrary is primarily that the ALJ

should have found that Colton had at-least-marked impairments in those domains since

both Ms. Malboeuf and Ms. Pschierer indicated that Colton had “serious” limitations with

regard to various activities within those domains. The Court disagrees.

          Preliminarily in that regard, the Court notes that while Ms. Malboeuf opined that

Plaintiff had “obvious” problems with various activities in the domain of attending and

completing tasks, she indicated that those problems were not serious or very serious. 65

Similarly, with regard to the domain of acquiring and using information, Malboeuf

indicated that Colton had a “serious” problem in just one activity, namely, “expressing

ideas in written form.”66 Ms. Pschierer, on the other hand, indicated that Colton had “a

serious problem” in three activities within the domain of acquiring and using information,

and in three activities in the domain of attending and completing tasks. 67 However,

Schierer did not believe that Colton had “a very serious problem” with regard to any

activity within those domains. 68

          Further, courts have rejected the argument that a teacher’s opinion that a child

has a “serious” limitation in a particular activity translates into a “marked” limitation in a

particular domain. See, e.g., White o/b/o T.R.W. v. Berryhill, No. 17-CV-6367P, 2019




65   Transcript 368
66   Transcript 367
67   Transcript 590-591
68   Transcript 590-591

                                              21
WL 1367382, at *5, n. 3 (W.D.N.Y. Mar. 26, 2019) (“White appears to argue that the

teachers' assessments of ‘serious’ or ‘very serious’ problems in their questionnaires

necessarily equate to “marked” or “extreme” limitations, based on the definitions of

those limitations in the regulations. She provides no authority for this argument,

however, aside from the wording of regulations, and several courts have rejected the

same proposition.”) (citations omitted).

       Moreover, while a child’s impairments may seriously limit his ability to perform

one or more activities within a particular domain, such fact does not mean that the child

has at least a marked limitation in that domain. See e.g., 20 C.F.R. § 416.926a(f)(3)

(“When you have limitations in a given activity or activities in the examples, we may or

may not decide that you have a ‘marked’ or ‘extreme’ limitation in the domain.”); see

also, Smith v. Colvin, No. 13-CV-6143P, 2015 WL 1119983, at *17 (W.D.N.Y. Mar. 12,

2015) (“Although his global studies teacher assessed that Smith suffered from several

‘very serious’ to ‘serious’ limitations in this domain, that assessment is not necessarily

inconsistent with the ALJ's conclusion that Smith suffered from less than marked

limitations in this domain.”); Crouch ex rel. K.C. v. Astrue, No. 5:11-CV-0820 LEK/ESH,

2013 WL 316547, at *2 (N.D.N.Y. Jan. 28, 2013) (Rejecting contention that because a

child’s teacher had indicated that the child had a “serious problem” or “very serious

problem” with particular activities in a given domain, the child necessarily had at least a

marked impairment in the domain: “Ms. Homer did not render an overall assessment in

any of the six domains used to gauge disability; her judgment of K.C.'s ‘serious’ or ‘very

serious’ problems related only to certain activities within the domains.”). Rather, the


                                             22
ALJ must “consider all the relevant information.” 20 C.F.R. § 416.926a(e)(1)(i).

      Here, the ALJ acknowledged and discussed the entire record, including the

opinions of both Malbouef and Pschierer, and found based on the record as a whole

that Colton had less-than-marked impairments in the domains of acquiring and using

information and attending and completing tasks, and such finding is supported by

substantial evidence.

                                     CONCLUSION

      Plaintiff’s application [#12] is denied, defendant’s application [#18] is granted,

and this action is dismissed. The Clerk of the Court is directed to enter judgment for

defendant and close this action.

      So Ordered.

Dated: Rochester, New York
      July 8, 2019
                                          ENTER:


                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                            23
